     Case 7:17-cr-00225-NSR Document 180 Filed 05/25/21 Page 1 of 2




                 MARGARET M. SHALLEY, ESQ.
                  MARGARET M. SHALLEY & ASSOCIATES, LLC
                          225 Broadway, Suite 715
                            New York, NY 10007
                           917-841-0231 (Phone)
                             212-566-8165 (Fax)
                          margaretshalley@aol.com

                                                              May 25, 2021
VIA ECF & EMAIL
The Honorable Nelson S. Román
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                                      Re:     United States v. Chukwuemeka Okparaeke,
                                              17 Cr. 225 (NSR)
Dear Judge Román:

        We have been assigned as legal advisors to Chukwuemeka Okparaeke in the above-
referenced matter. As the Court is aware, Mr. Okparaeke filed a motion to withdraw his
guilty plea and moved to dismiss Counts One and Three of the Information on May 14,
2021. The Government is to respond to his motion by May 28, 2021. Mr. Okparaeke is
also scheduled to be sentenced on June 9, 2021. The purpose of this letter is to respectfully
request an extension of the date that the Government is to file their response to Mr.
Okparaeke’s motion and to request an adjournment of his sentencing.

         On Thursday, May 20, 2021, advisory counsel spoke with the Government
regarding Mr. Okparaeke’s motion to withdraw his guilty plea. During this conversation,
the Government set forth a scenario wherein the Government would elect to proceed to
sentence on Count Two of the Information and proceed to trial on Count Eight of the
Indictment, which carries a 20-year mandatory minimum. When counsel relayed this
conversation to Mr. Okparaeke, he requested additional time to consider the implications
of his motion to withdraw. Of course, whether a defendant is permitted to withdraw his
plea is fully within the discretion of the Court, even where the Government consents.

        As a result of this new development, it is respectfully requested that the Court
extend the due date for the Government’s response to the motion for two weeks, to the date
of June 11, 2021. This additional time will provide counsel sufficient time to meet with
Mr. Okparaeke so that he is fully aware of the ramifications of his decision. Additionally,
no final PSR has been disclosed. For these reasons, counsel requests that Mr. Okparaeke’s
sentencing be adjourned for eight weeks, to the week of August 2, 2021. The Government
consents to these requests. This is Mr. Okparaeke’s third request for an adjournment of his
sentencing. The first two requests were granted. Accordingly, it is respectfully requested

                                             1
      Case 7:17-cr-00225-NSR Document 180 Filed 05/25/21 Page 2 of 2




that the Court extend the due date for the Government’s response to June 11, 2021, and
that Mr. Okparaeke’s sentencing be adjourned for approximately eight weeks, to the week
of August 2, 2021, or a date that is convenient to the Court.

       The Court’s time and consideration of this matter are greatly appreciated.

                                                    Respectfully submitted,

                                                           / s /

                                                    Margaret M. Shalley
                                                    Michael Bradley

cc:    AUSA Gillian Grossman (via ECF)
       AUSA Olga Zverovich (via ECF)
       AUSA Sagar Ravi (via ECF)
       Chukwuemeka Okparaeke (via mail)




                                            2
